Barrow, J.,
dissenting.
The majority establishes a new standard by which to judge the efficacy of a notice of appeal. This new standard differs from that previously established for this purpose by prior decisions of the Supreme Court and this court; consequently, I dissent from the decision.
The notice of appeal in this case recited that the appeal was “from the Final Order of Adoption of this Court entered on the 22nd day of April, 1986.” Actually, the appellant sought to appeal from an order of May 11,1990, in another proceeding, dismissing his bill of complaint seeking to vacate and set aside the order of adoption entered on April 22, 1986.
Contrary to the majority’s assumption, all concerned parties were not “aware that appellant’s timely filing was meant to be an appeal of the 1990 decree and not the 1986 order.” The clerk of the trial court was not aware that the appellant intended to appeal the 1990 decree. The notice of appeal was filed by the clerk and made part of the record in the original adoption proceeding containing the 1986 decree of adoption. The notice of appeal was not, and still has not been, made a part of the record in this appeal. In the original adoption proceeding, counsel for the appellee filed an objection to transcripts; the appellant filed a notice of filing of the transcript and, as well, a motion requesting that the appellee’s objections to the filing of the transcript be overruled; and finally, the trial court ruled that the transcripts were not timely filed. The *115record of this proceeding, on the other hand, contains no filings after the decree of May 11, 1990, dismissing the bill of complaint, that is the subject matter of this controversy.
By relying on a concession of appellee’s counsel at oral argument to determine what the appellee thought the notice of appeal meant, the majority creates a subjective standard by which a notice of appeal is to be judged. It is no longer to be judged by what it says, or even by what it may reasonably be interpreted to say. Future such issues will be resolved by representations by counsel at oral argument.
The majority also concludes that the error in the filing of the notice of appeal “does not go to timeliness.” Admittedly, if a notice of an appeal of a decision made four years earlier in another, albeit related, proceeding effectively appeals a final decree in this proceeding, timeliness is not an issue. However, if this notice of appeal does not perfect an appeal of the decree in controversy, then a notice of appeal has not been filed within thirty days of the final decree and the appellant has not complied with the mandatory provisions for timely filing of a notice of appeal. Code § 8.01-675.3; Rule 5A:6; Vaughn v. Vaughn, 215 Va. 328, 329, 210 S.E.2d 140, 142 (1974); Hall v. Hall, 9 Va. App. 426, 429, 388 S.E.2d 669, 670 (1990).
To initiate an appeal, a notice of appeal must be filed within thirty days of the order appealed from. Code § 8.01-675.3; Rule 5A:6. The time prescribed for filing a notice of appeal is mandatory. Rule 5A:3(a); Long v. Commonwealth, 7 Va. App. 503, 505, 375 S.E.2d 368, 368 (1988) (en banc). “[Rjules governing appeal procedures are mandatory and ‘compliance with them is necessary for the orderly, fair and expeditious administration of justice.’ ” Id. at 505, 375 S.E.2d at 369 (quoting Mayo v. Department of Commerce, 4 Va. App. 520, 522, 358 S.E.2d 759, 761 (1987); see also School Bd. v. Caudill Rowlett Scott, Inc., 237 Va. 550, 555-56, 379 S.E.2d 319, 323 (1989).
A notice of appeal that fails to identify accurately the cause being appealed does not perfect an appeal within the allotted time. Vaughn, 215 Va. at 329, 210 S.E.2d at 141. A notice of appeal identifying an appellee only in her representative capacity as administratrix of an estate does not perfect an appeal of the cause of action of the appellee in her individual capacity, even though she *116has been sued in both her individual and her representative capacities in the trial court. Id. A petition for appeal which names only one of multiple complainants appeals only the cause of the complainant named and is “wholly insufficient as a petition for an appeal by any person other than” the person named. Challice v. Clark, 163 Va. 98, 102, 175 S.E. 770, 770-71 (1934).
Finally, a notice of appeal identifying the wrong order does not effect an appeal of another order that an appellant intends to appeal. Lyons v. Galanides, Inc., 207 Va. 874, 876, 153 S.E.2d 225, 226 (1967). A notice of appeal from “a judgment entered ... on the 7th day of October, 1965” is not sufficient to appeal a final judgment entered on November 2 in the same proceeding. Id.
Moreover, merely expressing an intent to appeal is insufficient. Hall v. Hall, 192 Va. 721, 726, 66 S.E.2d 595, 598 (1951). By giving notice of intention to apply for a transcript of the record and excepting to the order which is the subject of the appeal, a party does not constructively file a timely notice of appeal. Id. at 723, 66 S.E.2d at 597.
Although seemingly harsh, the mandatory requirement of a timely notice of appeal is not intended to punish the appellant. Hall, 192 Va. at 724, 66 S.E.2d at 597 (quoting Avery v. County Sch. Bd., 192 Va. 329, 333, 64 S.E.2d 767, 769 (1951)). Instead, it is designed to protect the appellee. Id. Once the time has expired for the filing of a notice of appeal, an appellee is able to act with the assurance that the litigation has ended. Id. The ability to delay the effect of a judgment for a long period of time “by the simple and inexpensive act of filing a single piece of paper gives to the unsuccessful party an enormous power over the winning party.” R. Martineau, Modern Appellate Practice § 6.1 (1983). Failure to exercise that power in a proper manner “should not be treated in the same manner as any other procedural misstep, i.e., easily waived upon any plausible excuse.” Id. This is particularly true in litigation involving the adoption of a child. The right to know when finality in litigation has been reached is a valuable right. Hall, 192 Va. at 734, 66 S.E.2d at 597.
Under the majority’s decision, this valuable right is satisfied if the notice of appeal gives notice of “continuing litigation.” The notices of appeal in Vaughn, Challice, and Hall did just that and, yet, were not adequate. This decision departs from those prece*117dents. The efficacy of a notice of appeal is no longer to be judged by what it says but by a new standard. Stare decisis precludes this panel from adopting such a standard. Commonwealth v. Burns, 240 Va. 171, 173-74, 395 S.E.2d 456, 457 (1990). Therefore, I cannot join in doing so.